DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B, Fig. 2, readable on claims 1, 6, 12-21, 24, 25 in the reply filed on 7/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The examiner would also like to point out that newly added claims 22 and 23 are withdrawn as reading on Species C.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a flexible member in claims 1 and 6
an imaging device in Claims 1 and 6
current carrying means in Claim 14

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 6, 12-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mulrooney (US Patent Application Publication No. 2014/0288384) in view of Allyn et al. (US Patent Application Publication No. 2012/0065469, hereinafter Allyn).

In regard to claim 1, Mulrooney discloses a device for the treatment of dysphagia (Figs. 1,2 illustrate a device for the treatment of dysphagia) comprising:
a flexible member (NG tube, Fig. 2) for insertion into a patient (the NG tube is configured for insertion into a patient);
a sleeve (via sleeve in Fig. 1) movable relative to the flexible member (the sleeve is adjustable along the length of the NG tube, Par. 89), and
one or more electrodes mounted on the sleeve (Par. 88, Fig. 1) such that the one or more electrodes being configured for imparting electrical stimulation to a pharynx of the patient (Par. 21).
Mulrooney is silent with respect to the flexible member mounting an imaging device, the electrodes are positioned proximate the imaging device.
Allyn teaches an analogous nasogastric feeding tube assembly (10) in Figs. 1-3, Par. 50.  The feeding tube includes an imaging assembly (18) attached to a distal end of the feeding tube via an imaging assembly connector (20).  The imaging assembly (18) comprises a flexible circuit assembly (60) and camera (84) and is configured to provide real time imaging of the alimentary canal of the patient during and/or following intubation of the patient (Par. 51, Figs. 1-3).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the nasogastric feeding tube of Mulrooney with the imaging assembly (18) of Allyn providing real time imaging of the alimentary canal of the patient during and/or following intubation of the patient (Par. 51, Figs. 1-3).  Additionally, the electrodes would be positioned proximate the imaging device since the imaging device is disposed at the distal end of the NG tube.

In regard to claim 6, Mulrooney discloses a device for the treatment of dysphagia (Figs. 1,2 illustrate a device for the treatment of dysphagia) comprising: 
a flexible member (NG tube, Fig. 2) for insertion into a pharvnx of a patient (the NG tube is configured for insertion into a pharynx of a patient); and
a sleeve (via sleeve in Fig. 1) movable relative to the flexible member (Fig. 2, Par. 89),
wherein the sleeve mounts one or more electrodes (Par. 88, Fig. 1) and is configured such that the one or more electrodes are freely movable along the flexible member (Par. 89, via the sleeve freely movable with respect to the flexible member).

Allyn teaches an analogous nasogastric feeding tube assembly (10) in Figs. 1-3, Par. 50.  The feeding tube includes an imaging assembly (18) attached to a distal end of the feeding tube via an imaging assembly connector (20).  The imaging assembly (18) comprises a flexible circuit assembly (60) and camera (84) and is configured to provide real time imaging of the alimentary canal of the patient during and/or following intubation of the patient (Par. 51, Figs. 1-3).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the nasogastric feeding tube of Mulrooney with the imaging assembly (18) of Allyn providing real time imaging of the alimentary canal of the patient during and/or following intubation of the patient (Par. 51, Figs. 1-3).  Additionally, the electrodes would be freely movable with respect to the imaging assembly since the sleeve is movable with respect to the NG tube.  

In regard to claim 12, Allyn teaches wherein the imaging device (18) is a camera (84), Fig. 5, Par. 63).

In regard to claim 13, Allyn teaches wherein the imaging device is configured to obtain visual information to direct passage of the device into the patient’s pharynx (the imaging device is capable of performing the intended function since it guides the NG tube from the nose into the alimentary track).

In regard to claim 14, Mulrooney teaches wherein the one or more electrodes are connected to a source of electrical stimulation via current carrying means within the sleeve (via wires for the delivery of electrical current, Par. 85).

In regard to claim 15, Mulrooney teaches wherein the source of electrical stimulation is positioned external to the patient (current would be delivered to the electrodes via the electrical connector (8) which would be positioned outside the patient).

In regard to claim 16, Mulrooney teaches wherein the one or more electrodes are configured be positioned in contact with patient tissue at a target location within the pharyngeal region (Par. 109 teaches the electrodes are configured to make contact with tissue, the electrodes are configured to electrically stimulate the pharynx).

In regard to claim 17, Mulrooney teaches wherein the flexible member is configured to be passed through one nostril of the patient (the NG tube is configured for insertion through a nostril).

In regard to claim 18, Mulrooney teaches wherein the flexible member is configured to cause the one or more electrodes to contact a target tissue within the pharynx (the electrodes on the sleeve are guided along the flexible member to enable the electrodes to contact the target tissue within the pharynx).

In regard to claim 19, Mulrooney and Allyn teaches wherein the one or more electrodes are configured to be positioned proximal of the imaging device (the imaging device is positioned at the distal end of the NG tube and therefore the electrodes on the sleeve would be positioned proximal to the imaging device).

In regard to claim 20, Mulrooney discloses a device for delivering an electrical stimulus to a pharynx of a patient (Figs. 1,2 illustrate a device for the treatment of dysphagia), the device comprising:
a nasogastric tube for nasal insertion into a patient’s pharynx (the NG tube is configured for insertion into a patient’s pharynx);
(via sleeve in Fig. 1) configured to be positioned over the nasogastric tube (Par. 89); and
an electrode carried by the sleeve (Par. 88), wherein the electrode is electrically coupled to an energy source such that the electrode is configured to deliver an electrical stimulus to a pharynx of a patient (Par. 21).
Mulrooney does not expressly teach the NG tube is an endoscope.
Allyn teaches an analogous nasogastric feeding tube assembly (10) in Figs. 1-3, Par. 50.  The feeding tube includes an imaging assembly (18) attached to a distal end of the feeding tube via an imaging assembly connector (20).  The imaging assembly (18) comprises a flexible circuit assembly (60) and camera (84) and is configured to provide real time imaging of the alimentary canal of the patient during and/or following intubation of the patient (Par. 51, Figs. 1-3).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the nasogastric feeding tube of Mulrooney with the imaging assembly (18) of Allyn providing real time imaging of the alimentary canal of the patient during and/or following intubation of the patient (Par. 51, Figs. 1-3).

In regard to claim 21, Allyn teaches wherein the endoscope is configured to image the patient’s pharynx during insertion thereof (Par. 51).

In regard to claim 24, Mulrooney teaches wherein the sleeve and the electrode carried by the sleeve are movable along a length of the endoscope (Fig. 2, Par. 89).

In regard to claim 25, Mulrooney teaches wherein the sleeve and the electrode are movable relative to a terminal end of the endoscope (Fig. 2, Par. 89).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	August 14, 2021